United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                                F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                                October 9, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                            Charles R. Fulbruge III
                                                                                                    Clerk


                                            No. 05-51711
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                           Plaintiff-Appellee,

                                                  versus

JOSEFINA DOMINGUEZ-JUAREZ,

                                                                                         Defendant-
                                                           Appellant.

                       ---------------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Western District of Texas
                                        USDC No. 4:05-CR-115
                      ----------------------------------------------------------------

Before DeMOSS, STEWART AND PRADO, Circuit Judges.


PER CURIAM:*

       Josefina Dominguez-Juarez was convicted of aiding and abetting the possession of 1,000

kilograms or more of marijuana with intent to distribute (Count One) and making a building available

for unlawfully storing or distributing a controlled substance (Count Two). She appeals, arguing that

the evidence was not legally sufficient to support the jury’s verdict on either count. She notes that



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
government agents, who in their undercover capacities loaded marijuana from her residence and into

a tractor-trailer, had not seen her before the day they removed the marijuana from her residence and

that her name had not been mentioned in any investigative reports that they had read before seeing

her. She also contends that the evidence established only that she was present when the marijuana

was removed from her residence, that she asked why the tractor-trailer had not been pulled closer to

her residence, and that she asked that the tractor-trailer be loaded faster because they were drawing

too much attention. She asserts that her mere presence, even with knowledge that a crime was being

committed, was insufficient to support her convictions, that any involvement by her lasted no more

than one minute, and that her statements were consistent with an innocent person who wanted drug

smugglers to leave as soon as possible because they were attracting attention.         Dominguez-Juarez

properly preserved these issues by moving for a judgment of acquittal at the close of the

Government’s case and at the close of all evidence. Therefore, this court reviews her convictions to

determine whether a rational trier of fact could have found that the evidence established the essential

elements of the offenses beyond a reasonable doubt. See United States v. Ortega Reyna, 148 F.3d
540, 543 (5th Cir. 1998). To support Dominguez-Juarez’s aiding and abetting conviction, the

Government had to establish that she aided and abetted both possession of the marijuana and the

intent to distribute it. See United States v. Delagarza-Villarreal, 141 F.3d 133, 140 (5th Cir. 1997).

That is, the Government had to establish that she “became associated with, participated in, and in

some way acted to further the possession and distribution of drugs.” United States v. Delgado, 256
F.3d 264, 274 (5th Cir. 2001). Dominguez-Juarez must have shared in the intent to commit the

offense, and she must have played an active role in its commission. See id.




                                                 -2-
          The testimony established that Dominguez-Juarez owned and had dominion and control over

the premises where the marijuana was stored. Therefore, the jury reasonably could have found that

she aided in the possession of the marijuana or constructively possessed it. See United States v.

Onick, 889 F.2d 1425, 1429 (5th Cir. 1989).

          The jury reasonably could have concluded that Dominguez-Juarez had knowledge that

marijuana was being stored in her residence because a co-defendant informed an undercover

government agent that Dominguez-Juarez had been paid to store marijuana. Finally, the jury could

infer an intent to distribute because of the large amount of marijuana involved. See United States v.

Lopez, 979 F.2d 1024, 1031 (5th Cir. 1992).

          The evidence also established that    Dominguez-Juarez asked why the tractor-trailer had not

been pulled further toward the back of her residence and ordered the men loading the tractor-trailer

to move faster because they were drawing suspicion and needed to leave. Based on these statements

and the fact that Dominguez-Juarez was paid to store marijuana, the jury reasonably could have

determined that Dominguez-Juarez “knew that a drug transaction was occurring, that she associated

herself with the actors involved in the transaction, that she participated in the venture with the desire

that the venture succeed, and that she perform[ed] some designed or intended action to achieve the

goal of the crime.” United States v. Jaramillo, 42 F.3d 920, 923 (5th Cir. 1995). Accordingly, the

evidence was sufficient to support the aiding and abetting conviction. See Ortega Reyna, 148 F.3d

at 543.

          To convict Dominguez-Juarez for maintaining a place to manufacture, distribute, or use drugs,

the jury had to find that she “manage[d] or control[led] any place, whether permanently or

temporarily, . . . as an owner . . . [or] occupant, . . . and knowingly and intentionally rent[ed],


                                                  -3-
lease[d], profit[ed] from, or [made] available for use, with or without compensation, the place for the

purpose of unlawfully . . . storing[ or] distributing . . . a controlled substance.” 21 U.S.C.       §

856(a)(2) (2003); see Onick, 889 F.2d at 1431 n.1 (citing       § 856(a)(2) (1986)).

       The evidence established that Dominguez-Juarez owned and exercised dominion and control

over the apartment where the marijuana was stored. Further, a co-defendant told an undercover

government agent that Dominguez-Juarez was paid to store marijuana. Accordingly, there was

sufficient evidence to support Dominguez-Juarez’s conviction of making a building available for

unlawfully storing or distributing a controlled substance. See Ortega Reyna, 148 F.3d at 543.

       AFFIRMED.




                                                 -4-